NON-FINAL REJECTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 3 and 7 are objected to because of the following informalities:  
Claims 3 and 7, recite limitations with the phrase “at least one of” with a conjunction “and”. Is the applicant executing the method with all steps together? Please note that the phrase "at least one of" is construed to modify each member of the list that follows it. Consequently, the expression "at least one of A, B, and C" means at least one of each element in the list, i.e. at least one A, at least one B, and at least one C. See Superguide Corp. v. DirecTV Enterprises Inc., 69 USPQ2d 1865 (Fed. Cir. 2004), 1876-78. Accordingly, the phrase “at least one of” and the following conjunction “and” means that all of the elements following “at least one of” are required in the claims. However, if this is not applicant’s interpretation of the “at least one of” limitation, as appeared in the originally filed specification, then the claims should be amended to change the word “and” to “or”. 
For the purpose of applying prior art, the examiner considers the limitations as “at least one of” following the word “or”, as found in the specification.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3 and 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Kalyanraman et al. (US 2017/0139072 A1, “Kalyanraman”).
Regarding Claim 1, Kalyanraman teaches a method of identifying a micro-annulus outside a casing in a cemented wellbore [0007], the method comprising: transmitting an acoustic pulse incident on the casing ([0026] discloses that the acoustic logging tool 26 may obtain a pulse echo measurement. To receive an echo, the tool must transmit an acoustic pulse.); making a measurement of a first acoustic impedance value from pulse-echo information generated responsive to an echo of the acoustic pulse reflected from the casing ([0026]; [0028] disclose regarding obtaining a plurality of measurements of acoustic impedance from ultrasonic waves); making a measurement of a second acoustic impedance value from propagating wave 
Kalyanraman does not explicitly teach that propagating a circumferential acoustic wave in the casing.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of the Kalyanraman art to arrive at the instant invention because a plurality of measurements of acoustic impedance from acoustic waves are obtained by the acoustic logging tool which are used as acoustic cement evaluation data in a solid-liquid-gas (SLG) model map to identify likely locations where solid, liquid, or gas is located in the annulus behind the casing [0026]. To have the SLG model map, data are essentially required to collect from all points from interior. And to have it, a circumferential acoustic wave is propagated in the casing. Thus, Kalyanraman implicitly teaches the limitation.

Regarding Claim 5, Kalyanraman teaches a method of identifying a micro-annulus outside a casing in a cemented wellbore [0007], the method comprising: transmitting an acoustic pulse incident on the casing ([0026] discloses that the acoustic logging tool 26 may obtain a 
Kalyanraman does not explicitly teach that propagating a circumferential acoustic wave in the casing.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of the Kalyanraman art to arrive at the instant invention because a plurality of measurements of acoustic impedance from acoustic waves are obtained by the acoustic logging tool which are used as acoustic cement evaluation data in a solid-liquid-gas (SLG) model map to identify likely locations where solid, liquid, or gas is located in the annulus behind the casing [0026]. To have the SLG model map, data are 

Regarding Claims 2 and 6, the method of claims 1 and 5 are taught by Kalyanraman.
Kalyanraman does not explicitly teach that determining the presence of the micro-annulus between the casing and the cement comprises determining a variation metric derived from the first acoustic impedance value and the second acoustic impedance value is greater than a variation metric threshold. 
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of the Kalyanraman art to arrive at the instant invention because Kalyanraman utilizes tow impedances, Z(sonic) and Z(ultrasonic), to determine presence and types of microannulus, as shown in fig.7. Fig.7 shows that the Z(a) and Z(u) have different relationships to identify different microannulus. It would have been obvious to one of ordinary skill in the art to use a variation metric threshold using different conditions of Fig.7, to determine the presence of the micro-annulus between the casing and the cement. 

Regarding Claim 3 and 7, the method of claims 2 and 5 are taught by Kalyanraman.
Kalyanraman does not explicitly teach that determining the variation metric using at least one of: i) a ratio of the first acoustic impedance value and the second acoustic impedance value; and ii) a difference between the first acoustic impedance value and the second acoustic impedance value. 
. 

Claims 4 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Kalyanraman as applied to claims 1 and 8 above, and further in view of Bolshakov et al. (US 2014/0177389 A1, “Bolshakov”).
Regarding Claims 4 and 8, the method of claims 1 and 5 is taught by Kalyanraman.
Kalyanraman does not explicitly teach that the propagating acoustic wave comprises a Lamb wave. 
However, Bolshakov teaches a method of determining properties of a bonding material disposed outside of a casing in a borehole includes inducing a Lamb wave in the casing and measuring attenuation of the Lamb wave (“Abstract,” [0035]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Bolshakov’s teaching regarding using Lamb’s wave in the method of Kalyanraman because it is well known in the field of ultrasonic to use Lamb wave to test a structure, and different modes of Lamb modes would precisely test the structure. 

Conclusion
The following prior arts made of record and not relied upon, are considered pertinent to applicant's disclosure: 
Thomas et al. (US 2017/0205388 A1) teaches methods and apparatus for analyzing the material properties and behavior of cement as it hydrates under simulated downhole conditions. An annulus in contact with the innermost container configured to hold a cement sample (“Abstract”). The ultrasonic measurements are based on exciting and detecting "Lamb-wave"-like modes in the casing whose attributes provide the capabilities to probe two characteristics of interest for wellbore integrity [0082].

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUMAN NATH whose telephone number is (571)270-1443.  The examiner can normally be reached on M to F 9:00 am to 5:00 pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NIMESH PATEL can be reached on 571 272 2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 

/SUMAN K NATH/Primary Examiner, Art Unit 2861